491 F.2d 1257
Elizar LANE, Plaintiff-Appellant,v.FRANKLIN STORES CORPORATION and Zurich Insurance Company,Defendants-Appellees.
No. 73-2812.
United States Court of Appeals, Fifth Circuit.
March 27, 1974.

Appeal from the United States District Court for the Eastern District of Louisiana; Edward J. Boyle, Sr., Judge.
Charles R. Maloney, New Orleans, La., for plaintiff-appellant.
Machale A. Miller, Daniel Lund, John P. Hammond, New Orleans, La., for defendants-appellees.
Before GEWIN, GOLDBERG and CLARK, Circuit Judges.
PER CURIAM:


1
At oral argument upon this appeal the parties stipulated as follows:


2
'It is stipulated by and between Elizar Lane, Plaintiff-Appellant, and Franklin Stores Corporation and Zurich Insurance Company, Defendants-Appellees, that the order of the United States District Court in the proceedings entitled Elizar Lane versus Franklin Stores Corp., et al. Number 72-1280 on the docket of the U.S. District Court for the Eastern District of Louisiana, granting summary judgment in favor of Franklin Stores Corporation and Zurich Insurance Company shall have effect as a res judicata bar as to any action by Elizar Lane against Zurich Insurance Company as the insurer of Franklin Stores Corporation, but such judgment shall not have res judicata effect as to any action by Elizar Lane against Barkers of New Orleans, Inc., or Zurich Insurance Company as the insurer of Barkers of New Orleans, Inc.'


3
The judgment of the district court is modified in accordance with the stipulation and as modified is affirmed.


4
Modified and affirmed.